Exhibit MANAGEMENT SERVICES AGREEMENT THIS AGREEMENT made this 1st day of January, 2008 (the “Effective Date”), BETWEEN: KATEMY HOLDINGS INC. 5403A Harvester Road Burlington, ON L7L 5J7 (“Katemy”) AND: LUMONALL, INC., (as defined below) havingplace of business at 3565 King Road, Suite 102, King City, Ontario, L7B 1M3; (the “Company”). RECITALS: A. The company has agreed to engage Katemy Holdings Inc. to perform the Management Services and Katemy has agreed to perform such Services, in accordance with the terms and conditions contained herein; B. Katemy is an independent contractor and is not, solely by operation of this Agreement, an employee of the Company; C. The Company has also requested that Katemy enter into confidentiality provisions, and Katemy has agreed to do so, to specify the obligations of confidentiality which Katemy has agreed to accept as a condition of Katemy being engaged to perform the Services; and WITNESS THAT in consideration of the premises, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follow: ARTICLE 1 DEFINITIONS AND INTERPRETATION 1.1 Definitions In this Agreement, including the recitals and any schedules, the following words and expressions have the following meanings unless the context otherwise requires: (a) “Confidential Information” means all information or data which may before or after the date of this Agreement be delivered to Katemy by the Company or by any affiliate of the Company or which may otherwise come within the knowledge of Katemy or which may be developed by Katemy or any subsidiary or affiliate of Katemy or any employee of any of them in connection with the Services or from any of the other Confidential Information including, without limiting the generality of the foregoing, all information or data regarding manufacturing processes, programs, plants, products, costs, equipment, operations, distribution, marketing or customers relating to the products; all technical information, procedures, processes, diagrams, specifications, improvements, formulations, plans and data relating to the products and services and all documents delivered by the Company or any affiliate of the Company which are marked as confidential or as proprietary information. (b) “Intellectual Property Rights” means all rights in respect of intellectual property including, without limitation, all patent, industrial design, integrated circuit topography, know-how, trade secret, privacy and trade-mark rights and copyright, to the extent those rights may subsist anywhere in the universe. (c) “Service” means all service that Katemy may provide from time to time for the Company including, without limitation, those provided in Schedule “A” hereto. 1.2 Entire Agreement This Agreement supersedes all previous invitations, proposals, letter, correspondence, negotiations, promises, agreement, covenants, conditions, representations and warranties with respect to the subject matter of this Agreement.There is no representation, warranty, collateral term or condition affecting this Agreement for which any party can be held responsible in any way, other than as expressed in writing in the Agreement. 1.3 Amendments No change or modification of this Agreement will be valid unless it is in writing and signed by each party to this Agreement. 1.4 Invalidity of Particular Provision It is intended that all of the provisions of this Agreement will be fully binding and effective between the parties.In the event that any particular provision or provisions or a part of one or more is found to be void, voidable or unenforceable for any reason whatsoever, then the particular provision or provisions or part of the provision will be deemed severed from the remainder of this Agreement.The other provisions of the Agreement will not be affected by the severance and will remain in full force and effect. 1.5 Governing Law This Agreement will be governed by and construed in accordance with the laws of the Province of Ontario. ARTICLE 2 DUTIES OF KATEMY 2.1 Engagement The Company hereby engages Katemy and the services of Katemy’s assistant to provide the Services to the Company as described in Schedule “A” hereto and Katemy hereby covenants and agrees to provide such Services to the Company subject to the terms and conditions of the Agreement. 2.2 Scope of Duties Katemy will devote adequate time, attention, abilities and sufficient hours to its duties hereunder and Katemy will give the Company the benefit of its knowledge, expertise and ingenuity. 2.3 Duty to the Company During the term of this Agreement Katemy will well and faithfully serve the Company and use all reasonable endeavours to promote the interest of the Company.Katemy will act honestly, in good faith and in the best interests of the Company.Katemy will adhere to all applicable policies of the Company. 2.4 Business of the Company Katemy will not, during the term of this Agreement, engage in any business, enterprise or activity that is contrary to or detracts from the due performance of the business of the Company. ARTICLE 3 REMUNERATION 3.1 Remuneration The remuneration of Katemy will be at the rate and on the terms specified in Schedule “B” hereto, or on any replacement thereof initialled by all parties. 3.2Expenses Katemy will be reimbursed for all reasonable out-of–pocket expenses actually and properly incurred by it in connection with its duties hereunder provided that Katemy first furnishes statements and vouchers for all such expenses to the
